NO. 07-10-0509-CR

                                IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                            PANEL B

                                         MAY 25, 2011


                                  JERRY WAYNE HARPER,

                                                                          Appellant
                                                 v.

                                   THE STATE OF TEXAS,

                                                                          Appellee
                              ___________________________

              FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

           NO. 60,695-E; HONORABLE DOUGLAS R. WOODBURN, PRESIDING


                                    Memorandum Opinion


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Jerry Wayne Harper (appellant) appeals his conviction for delivery of a controlled

substance. Appellant’s appointed counsel filed a motion to withdraw, together with an

Anders1 brief, wherein she certified that, after diligently searching the record, she

concluded that the appeal was without merit. Along with her brief, appellate counsel

filed a copy of a letter sent to appellant informing him of counsel’s belief that there was


       1
       See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
no reversible error and of appellant’s right to file a response pro se. By letter dated April

15, 2011, this court notified appellant of his right to file his own brief or response by May

16, 2011, if he wished to do so. To date, appellant has failed to file a response.


       In compliance with the principles enunciated in Anders, appellate counsel

discussed three potential areas for appeal.                   They included the 1) chain of custody

required for the admission of the drugs, 2) sufficiency of the evidence and 3) use of

extraneous offenses during punishment. However, counsel then proceeded to explain

why the issues were without merit.


       In addition, we conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any arguable error pursuant to Stafford

v. State, 813 S.W.2d 508 (Tex. Crim. App. 1991). After doing so, we concur with

counsel’s conclusions.


       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.2




                                                              Brian Quinn
                                                              Chief Justice



Do not publish.




       2
           Appellant has the right to file a pro se petition for discretionary review from this opinion.

                                                         2